UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04049 Deutsche Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJune 30, 2014(Unaudited) Deutsche Global Inflation Fund (formerly DWS Global Inflation Fund) Principal Amount ($) (a) Value ($) Government & Agency Obligations 93.2% Sovereign Bonds 7.8% Government of France, REG S, 0.7%, 7/25/2030 EUR Republic of Singapore, 3.375%, 9/1/2033 SGD Spain Government Inflation-Linked Bond, 144A, 1.8%, 11/30/2024 EUR U.S. Treasury Obligations 85.4% U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 0.75%, 2/15/2042 1.75%, 1/15/2028 2.125%, 2/15/2040 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 4/15/2018 0.125%, 4/15/2019 0.125%, 1/15/2022 0.125%, 7/15/2022 0.625%, 7/15/2021 0.625%, 1/15/2024 U.S. Treasury Notes: 1.0%, 8/31/2016 (b) (c) 1.0%, 9/30/2016 Total Government & Agency Obligations (Cost $139,157,433) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $22,819) Asset-Backed 0.6% Home Equity Loans NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.202% *, 12/25/2034(Cost $839,968) Short-Term U.S. Treasury Obligations 2.1% U.S. Treasury Bills: 0.06% **, 8/14/2014 (d) 0.065% **, 8/14/2014 (d) 0.03% **, 12/11/2014 0.132% **, 3/5/2015 (c) 0.102% **, 4/2/2015 Total Short-Term U.S. Treasury Obligations (Cost $3,269,116) Shares Value ($) Cash Equivalents 10.2% Central Cash Management Fund, 0.06% (e) (Cost $15,470,691) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $158,760,027) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2014. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $159,286,117.At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $2,414,232.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,968,536 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,554,304. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) At June 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (c) At June 30, 2014, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (d) At June 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of,U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At June 30, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 9/19/2014 3 Month Euro Euribor Interest Rate Futures EUR 6/15/2015 1 51 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 6/15/2015 2 ) 3 Month Euroyen Futures JPY 6/15/2015 2 74 90 Day Eurodollar USD 6/15/2015 2 ) 90 Day Sterling Futures GBP 6/17/2015 2 ) ASX 90 Day Bank Accepted Bills AUD 6/11/2015 2 Copper Futures USD 9/12/2014 5 Copper Futures USD 9/16/2014 5 Copper Futures USD 9/19/2014 5 Cotton No.2 Futures USD 12/8/2014 21 ) Light Sweet Crude Oil Futures USD 11/20/2014 11 U.S. Treasury Long Bond USD 9/19/2014 50 Total net unrealized appreciation At June 30, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 9/19/2014 37 ) 2 Year U.S. Treasury Note USD 9/30/2014 ) Aluminum Futures USD 9/12/2014 20 ) Aluminum Futures USD 9/16/2014 20 ) Aluminum Futures USD 9/19/2014 20 ) Euro-BTP Italian Government Bond EUR 9/8/2014 18 ) Euro-Bund Futures Federal Republic of Germany EUR 9/8/2014 20 ) Euro-OAT French Government Bond EUR 9/8/2014 36 ) WTI Crude Futures USD 9/22/2014 11 ) Total unrealized depreciation ) At June 30, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed - 4.480% - Pay Floating - LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Put Options Pay Fixed - 2.480% - Receive Floating - LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed - 2.796% - Receive Floating - LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed - 3.005% - Receive Floating - LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed - 3.033% - Receive Floating - LIBOR 10/24/2014 10/24/2044 2 10/22/2014 ) Pay Fixed - 3.035% - Receive Floating - LIBOR 2/15/2015 2/3/2045 3 1/30/2015 ) Pay Fixed - 3.088% - Receive Floating - LIBOR 1/28/2015 1/28/2045 4 1/26/2015 ) Pay Fixed - 3.093% - Receive Floating - LIBOR 10/21/2014 10/21/2044 3 10/17/2014 ) Total Put Options ) Total ) (f) Unrealized appreciation on written options on interest rate swap contracts at June 30, 2014 was $41,651. At June 30, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 12/30/2014 12/30/2019 Fixed — 2.522% Floating — LIBOR ) ) 12/30/2014 12/30/2034 Fixed — 4.01% Floating — LIBOR ) ) 12/30/2014 12/30/2024 Fixed — 3.524% Floating — LIBOR ) ) 12/30/2014 12/30/2044 Floating — LIBOR Fixed — 4.081% 5/8/2014 5/11/2045 Fixed — 3.56% Floating — LIBOR ) ) 12/30/2014 12/30/2016 Floating — LIBOR Fixed — 1.173% Total net unrealized depreciation At June 30, 2014, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (g) Long Positions 7/17/2014 4 % Barclays-Commodity Strategy 1610 Index ) 7/17/2014 3 % BNP Paribas 03 Alpha Index 82 8/13/2014 2 % Citi Brent Short Index ) 7/17/2014 2 % Citi Commodity Term Structure Alpha II Index 7/17/2014 2 % Citi Congestion Beta (2 ) 7/17/2014 5 % Dow Jones-UBS Commodity Index 3 Month Forward (5 ) 7/17/2014 6 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/17/2014 7 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/17/2014 2 % Dow Jones-UBS Commodity Index 3 Month Forward (3
